DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed February 16, 2021. As directed by the amendment, claim 1 has been amended and claims 8-9, 11-15 have been cancelled. As such, claims 1-7, 10, 16-21 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation “peripheral regions of the head portion comprising a shaped opening.” However, as best understood, the shaped opening is component 128 as depicted in Figures 1-2 of the Application, which resides in the central region of the head portion, not the “peripheral regions”. Google.com defines “peripheral” as “relating to or situated on the edge or periphery of something.” Therefore, it is unclear how shaped opening 128 is comprised on the peripheral regions of the head portion. Examiner evaluated the claim as reciting the multiplicity of slots comprised on the a multiplicity of slots, wherein the greatest diameter of [[the]] a central shaped opening is axially oriented between [[a]] the multiplicity of slots”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. (US 2015/0051651), hereinafter “Terrill”.
Regarding claim 1, Terrill discloses a bone fixation screw (FIGS. 6-7) configured to couple with a bone fusion plate for joining bone fusion, comprising: a head portion (34) comprised of a superior end (upper end) and an inferior end (lower end), the head portion comprising proximal threads (80) extending circumferentially around the head portion (FIG. 6); the bone fusion plate having aperture threads (this limitation is being treated as an intended use limitation – the bone fusion plate has not been positively recited); peripheral regions of the head portion comprising a multiplicity of slots (78), wherein the greatest diameter (see Figure A below) of a central shaped opening (90) is axially oriented between the multiplicity of slots (see Figure A below), wherein the slots are configured to allow aperture threads and proximal threads to disengage and reengage with one another whereby the proximal threads are configured to cross-thread with aperture threads of the bone fusion plate when the bone fixation screw is utilized (again, the bone fusion plate is not positively recited; there is no reason the proximal threads cannot cross-thread with properly configured aperture threads); a shank (36) extending from the inferior end and comprising distal threads (38); a tapered portion (84) of the shank extending to a rounded distal end (at 84, FIG. 6) comprising one or more flutes (86) that extend along 

    PNG
    media_image1.png
    461
    483
    media_image1.png
    Greyscale

Figure A: Bone fixation screw head of Terrill.
Regarding claim 2, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are configured to threadably couple with one or more aperture threads disposed circumferentially around an interior of a fixation aperture of the bone fusion plate (FIGS. 9-10).  
Regarding claim 3, Terrill discloses the bone fixation screw of claim 2, wherein the one or more aperture threads and the proximal threads share a substantially similar thread pitch (FIGS. 9-10).  
Regarding claim 4, Terrill discloses the bone fixation screw of claim 2, wherein the bone fixation screw is configured to be coupled with the fixation aperture at an oblique angle with respect to the bone fusion plate (FIG. 10).  
Regarding claim 5, Terrill discloses the bone fixation screw of claim 4, wherein the superior end is disposed at the oblique angle with respect to the plane of the bone fusion plate, such that a 
Regarding claim 6, Terrill discloses the bone fixation screw of claim 5, wherein adjacent proximal threads that share a portion of a single aperture thread at the countersunk side share a portion of a different aperture thread at the protruding side (FIG. 10).  
Regarding claim 7, Terrill discloses the bone fixation screw of claim 4, wherein the aperture threads and the proximal threads advantageously cross-thread when the bone fixation screw is obliquely angled relative to the bone fusion plate (FIG. 10).  
Regarding claim 16, Terrill discloses the bone fixation screw of claim 1, wherein the shaped opening has a size and a shape that cooperates with an arrangement of a multiplicity of slots that are uniformly disposed around the perimeter of the head portion (FIG. 7).  
Regarding claim 17, Terrill discloses the bone fixation screw of claim 16, wherein the peripheral regions are disposed in relatively thicker regions of the head portion, such that the overall size of the shaped opening may be maximized without compromising the structural integrity of the head portion (FIG. 7).  
Regarding claim 18, Terrill discloses the bone fixation screw of claim 16, wherein the shaped opening is comprised of a hexalobe shape that is substantially concentric with the head portion and the shank (FIG. 7).  
Regarding claim 19, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are comprised of a thread pitch that is substantially the same as the thread pitch comprising one or more aperture threads that are disposed circumferentially around an interior of a fixation aperture of the bone fusion plate (FIG. 9).  
claim 1, wherein the proximal threads are configured to have substantially one-half of a mating thread size of one or more aperture threads (¶53).  
Regarding claim 21, Terrill discloses the bone fixation screw of claim 20, wherein the thread pitch is selected to facilitate engaging the bone fixation screw within the fixation aperture at an oblique angle with respect to the bone fusion plate (¶53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrill.
Regarding claim 10, Terrill discloses the bone fixation screw of claim 1, except wherein the multiplicity of slots is comprised of six cylindrically-shaped cutout portions that are disposed uniformly around the perimeter of the head portion. However, Terrill teaches that "a larger or smaller .
Response to Arguments
In response to Applicant's argument that Terrill fails to disclose “a tapered portion of the shank extending to a rounded distal end comprising one or more flutes that extend along the shank adjacent of the rounded distal end and into the distal threads; at least one cutting edge borders each of the one or more flutes,” Examiner respectfully disagrees. The invention of Terrill discloses these limitations as outlined in the 35 U.S.C. 102(a)(1) rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/OLIVIA C CHANG/Primary Examiner, Art Unit 3775